DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 1/13/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iseda et al (JP 2015-187977 A) in view of Sanada (US 6,136,230 A). 
Regarding claims 1-3, and 6, Iseda teaches or would have otherwise rendered obvious to one of ordinary skill in the art at the time of invention a process for the production of an article of glass with an applied electrically conductive grid comprising a) applying a conductive paste directly to a glass substrate; b) firing the paste to form the electrically conductive grid; c) applying solder to the electrically conductive grid; wherein the conductive paste comprises finely divided particles of a conductive metal (e.g., silver), particles of glass frit (e.g., bismuth and/or zinc borosilicate compounds), and an organic medium (e.g., ethyl cellulose and/or terpineol) (page 2-6). 
Iseda further suggests the glass frit may have a central primary particle size of preferably 0.5 to 3 μm (page 5); which would have suggested to one of ordinary skill in the art at the time of invention a particle size D90 within this range. This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Iseda, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Iseda fails to suggest c) soldering an electrical connector to the electrically conductive grid via a lead-free solder.
Sanada teaches the use of lead-free solder to attach a conductor (e.g., terminal) to an electrode or conductor on a glass substrate (col 3, lines 15-30).

Regarding claims 4, 5, 9, and 10, Iseda teaches the conductive paste comprises a glass frit, conductive metal, organic medium, and a may further comprise a transitional metal oxide (e.g., titanium oxide or zirconium oxide) (page 2, 3, and 5); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the composition of the conductive paste to optimize its physical properties when applied then fired. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05 II A).
Regarding claim 7, Iseda teaches the silver particles may have a central primary particle size D50 of 5 nm (i.e., 0.005 μm) to 10 μm (page 3, 5); which would have suggested to one of ordinary skill in the art at the time of invention an average particle size within this range. This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Iseda, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claims 11 and 12, Sanada suggests lead-free solder may comprise Sn--Ag--Cu (tin, silver, and copper) solder and lead-free solder may further comprise Bi (Bismuth) (col 1, lines 22-29, 54-67); so it would have been obvious to one of ordinary skill in the art at the time of invention to use Bismuth in the Sn--Ag—Cu lead-free solder, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).
Regarding claims 13 and 14, Iseda suggests step a) is carried out by screen printing or step a) is carried out by ink-jet printing (page 6).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iseda and Sanada as applied to claim 1 above, and further in view of Jung et al (KR 2001-0111214 A).
Iseda as modified by Sanada teaches the process of instant claim 1. Iseda further teaches the organic medium comprises ethyl cellulose and terpineol (page 5).
	Iseda as modified by Sanada fails to suggest the organic medium also comprises butyl carbitol.
	Jung teaches conductive pastes that comprise silver particles, bismuth borosilicate, and an organic solvent such as butyl carbitol (abstract, page 3-4, 7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Jung, to use butyl carbitol in the organic medium or solvent of Iseda as modified by Sanada, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783